Citation Nr: 0825693	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  97-23 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Joe M. Ragland, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
determination of the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO).  At that time, 
the RO found that new and material evidence to reopen the 
claim for service connection for an acquired psychiatric 
disorder had not been received.  

In March 1999, the Board found that new and material evidence 
had not been received to reopen the previously denied claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  

The Board's March 1999 decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2001, the Court granted the Secretary's unopposed 
motion to remand and vacate the Board's decision not to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.  The Board was directed to 
review the claim with consideration of the provisions of the 
Veterans Claims Assistance Act of 2000.  

In a September 2001 decision, the Board granted the veteran's 
petition to reopen his claim for service connection for an 
acquired psychiatric disorder and remanded this issue to the 
RO for further development and adjudication on the merits.  

In a June 2003 decision, the Board denied the claim for 
service connection for an acquired psychiatric disorder on 
the merits.  The veteran again appealed to the Court.  

In August 2004, the Court vacated that part of the decision 
concerning the veteran's claim for service connection for an 
acquired psychiatric disorder and remanded the case to the 
Board in light of the holding in a precedent opinion of the 
VA General Counsel, VAOPGCPREC 3-2003 (July 16, 2003).

In September 2004, the Board again remanded this matter for 
further development, to include a VA examination.  

In August 2006, the Board again remanded the case for 
examination of the veteran and a medical opinion.  As 
discussed below, the requested development was completed to 
the extent possible and the Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The veteran does not have an acquired psychiatric 
disorder, including a psychosis, as the result of disease or 
injury in active service.  

2.  A psychiatric disorder did not have its onset as the 
result of disease or injury during active service.  

3.  A psychiatric disorder did not increase in severity 
during active service.  

4.  A psychosis was not manifested during the first year 
following active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service and a psychosis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the VCAA duty to notify was satisfied after the 
initial AOJ decision by way of a letter sent to the appellant 
in October 2004 that fully addressed all notice elements.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of supplemental statements of the case issued 
in December 2005, March 2006, August 2007, and October 2007, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Because the claim is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The information required in that case was provide to the 
veteran in March 2006, shortly after the Court issued its 
decision.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records.  The veteran has been examined and a medical opinion 
obtained.  Attempts were made to give the veteran additional 
examinations in December 2006 and January 2007.  An 
examination was finally completed in June 2007.  The 
diagnoses were cocaine dependence and alcohol abuse.  No 
acquired psychiatric disorder was diagnosed.  The examiner 
commented that such a diagnosis could not be given as long as 
the veteran was actively abusing substances.  The record now 
contains sufficient medical evidence to make a decision on 
the claim, so another examination will not be attempted.  See 
38 U.S.C.A. § 5103A(d)(2)(C) (West 2002).  

The veteran's attorney has requested another examination.  
Neither dissatisfaction with the medical opinion, nor the use 
of drugs, nor lack of cooperation warrants another 
examination.  In another context, the Court has noted that 
VA's duty to a veteran is not a one-way street and a 
claimant's cooperation is essential.  There is nothing here 
that indicates the veteran will be substance free, or even 
attempt to be substance free, at the time of another 
examination.  

The attorney has requested that he be present at another 
examination.  That request should have been made before the 
previous examination and does not form a basis for a new 
examination.  

The Board finds no basis for another examination or any other 
delay.  The record now contains sufficient medical evidence 
to make a decision on the claim, so another examination will 
not be attempted.  See 38 U.S.C.A. § 5103A(d)(2)(C) (West 
2002).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Discussion

Generally, in order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2007); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

For diagnoses, VA uses the source generally accepted within 
the psychiatric medical community - the Diagnostic and 
Statistical Manual of Mental Disorders (DSM) of the American 
Psychiatric Association.  38 C.F.R. § 4.130 (2007).  

38 U.S.C.A. § 1111 Issues

In this case, the veteran contends that he has a psychiatric 
disorder, resulting from a childhood head injury, which was 
not noted on examination for service and which increased in 
severity during his active service.  Review of the extensive 
medical records shows that there are several medical opinions 
indicating that the veteran may possibly have an organic 
brain syndrome.  However, given the veteran's current over-
riding substance abuse, the medical professionals cannot 
confirm the existence of an organic brain system.  Further, 
there is no competent medical opinion identifying an increase 
in severity during service.  Actually, there are several 
medical opinions to the effect that there is no evidence of 
increase during service.  

The most recent remand by the Court was based on a 
presumption found in 38 U.S.C.A. § 1111 (West 2002).  For the 
purposes of 38 U.S.C.A. § 1110, every veteran shall be taken 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  

That is, there are 2 exceptions to the presumption that a 
veteran was in sound condition when he was accepted for 
service.  The first exception is where a defect, infirmity, 
or disorder was noted at the time of the examination, 
acceptance, and enrollment.  The second exception is 2-
pronged.  There must be clear and unmistakable evidence that 
the condition existed before service; and the condition will 
be assumed to have been aggravated in service unless there is 
clear and unmistakable evidence that the injury or disease 
was not aggravated by such service.  See Cotant v. Principi, 
17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 
(2003); and VAOPGCPREC 3-2003.  Thus, if it was established 
that the veteran had an organic mental disorder before 
service (as opposed to a post service drug-related organic 
mental disorder), and if the pre-existing condition was not 
noted on entrance examination, it would be presumed to have 
been aggravated in service and, in the absence of clear and 
unmistakable evidence that there was no aggravation, service 
connection would be granted.  

However, in this case, the veteran's psychiatric disorder was 
noted on entrance examination, so the facts bring this case 
within the first exception, before we reach the second 
exception, therefore, the presumption of Section 1111 does 
not apply.  

The first exception to the Section 1111 presumption uses the 
terms "defects, infirmities, or disorders."  It is clear 
from this wording that Congress did not intend to require 
that there be a diagnosis to a medical certainty.  Indeed, 
given the nature of some conditions and the state of medical 
science, there may be changing diagnoses or an exact 
diagnosis may remain elusive forever.  This is particularly 
so with mental disorders, considering changes in the DSM.  
See 38 C.F.R. §§ 4.13, 4.130 (2007).  By using the variety of 
terms, "defects, infirmities, or disorders," Congress 
clearly indicated that it was sufficient to note symptoms or 
manifestations on the entrance examination; an exact 
diagnosis is not required.  

Further, neither the law nor the implementing regulation, 
38 C.F.R. § 3.304(b), require that an exact medical diagnosis 
be made at the time of the entrance examination.  It is only 
required that the condition be "noted" to fall within this 
exception.  Given the common usage of this term, "noted" 
would include observing, showing, indicating and making 
mention of.  See Webster's II New College Dictionary, 748 
(1999).  As applied to examinations for service, "noted" 
would include manifestations observed and symptoms mentioned, 
as well as diagnoses.  

In this case, the veteran was examined for service in April 
1969.  Clinical evaluation at that time indicated his 
psychiatric status to be normal.  The veteran gave a history 
of depression or excessive worry and nervous trouble.  
Another physician summarized and elaborated on this history 
noting the veteran was depressed and nervous.  While this was 
not an extensive elaboration, it clearly noted psychiatric 
symptomatology on the entrance examination.  With psychiatric 
symptomatology noted on the entrance examination, the 
condition falls within the first exception to Section 1111 
and the presumptions of that section do not apply.  The 
matter does not reach the second group of exceptions, 
involving clear and unmistakable evidence.  

The Board has carefully considered the spirit of veterans law 
in determining that while the disorder was not clearly 
diagnosed, it was noted on entrance examination.  A precedent 
opinion of the VA General Counsel, VAOPGCPREC 3-2003 (July 
16, 2003) is in the record.  This opinion was a basis for the 
Court to vacate the Board's previous decision and remand the 
matter to the Board for the current consideration.  This 
opinion discusses at length the intent of Congress, as 
disclosed by discussions.  It reports that the bill 
apparently was introduced in response to the concern that "a 
great many men have been turned out of the service after they 
have served for a long period of time, some of them probably 
2 or 3 years, on the theory that they were disabled before 
they were ever taken into service."  VAOPGCPREC 3-2003, 
paragraph 5.  The facts of this case do not come close to 
that kind of situation, so we believe the Board is well 
within the spirit of the law, as well as the letter of the 
law, when we conclude that the presumptions of Section 1111 
do not apply because the disorder was noted on entrance 
examination.  

Aggravation of Preexisting Disability

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

In this case, there is no competent medical evidence that the 
pre-existing disorder, manifested by being depressed and 
nervous, had a permanent increase in severity during service.  
The Court has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

The service medical records show that shortly after entering 
active service, in August 1969, the veteran sought treatment 
for headaches and was referred for a mental hygiene 
consultation.   That consultation considered the veteran's 
past personal history and current mental status.  The 
diagnosis was a passive aggressive reaction, chronic, 
minimal; manifested by procrastination, inefficiency, passive 
obstruction, and somatization.  It was specified that the 
veteran was not mentally ill.  

Many years later, a private psychiatrist, S. C. R., M.D., saw 
the veteran in June and August 2000 and submitted a report in 
September 2000.  The doctor noted that passive aggressive 
reaction was not an official diagnosis in either DSM I or 
DSM II.  It was said to be a diagnosis in the nomenclature 
for the Armed Services before DSM I became the standard 
diagnostic manual.  The doctor went on to assert that it was 
not the same as a passive aggressive disorder.  After 
reviewing both DSM I and DSM II, the Board disagrees.  The 
first edition (DSM I) was published in 1952.  The second 
edition (DSM II) was published in 1968, just before the 
veteran entered service.  It remained in effect until the 
third edition was published in 1987.  The fourth and current 
edition was published in 1994.  

Under the heading of personality trait disturbance, DSM I 
listed a passive-aggressive personality.  It explained: 
Reactions in this group are of three types 
indicated below, and the diagnosis can be further 
elaborated, if desired, by adding the specific 
types of reaction observed.  However, the three 
types of reaction are manifestations of the same 
underlying psychopathology, and frequently occur 
interchangeably in a given individual falling in 
this category.  For these reasons, the reactions 
are classified together.  The clinical picture in 
such cases often has superimposed upon it, anxiety 
reaction which is typically psychoneurotic.  
	Passive-dependent type:  This reaction is 
characterized by helplessness, indecisiveness, and 
a tendency to cling to others as a dependent child 
to a supporting parent.  
	Passive-aggressive type:  The aggressiveness 
is expected in these reactions by passive measures, 
such as pouting, stubbornness, procrastination, 
inefficiency and passive obstructionism.  
	Aggressive type:  A persistent reaction to 
frustration with irritability, temper tantrums, and 
destructive behavior is the dominant manifestation.  
A specific variety of this reaction is a morbid or 
pathological resentment.  A deep dependency is 
usually evident in such cases.  

Since the definition of a passive-aggressive personality 
repeatedly refers to it as a "reaction," it is clear that 
the passive aggressive reaction diagnosed in service is a 
diagnosis of a passive aggressive personality disorder.  
Moreover, the August 1969 consultation supports the diagnosis 
of a personality disorder by finding manifestations 
consistent with the DSM I definition; specifically, 
procrastination, inefficiency, and passive obstructionism.  
Finally, the examiner concluded that the veteran was not 
mentally ill.  Thus, the preponderance of evidence on this 
point forces the Board to find that the August 1969 
consultation shows the veteran had a passive aggressive 
personality disorder and that no other psychiatric diagnosis 
applied.  Since no other diagnosis applied, there was no 
evidence of an increase in the pre-existing psychiatric 
condition.  That is, there was no evidence of aggravation in 
August 1969.  

A personality disorder is a not a disease or injury within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 
3 Vet. App. 439 (1992).  

Review of the service medical records discloses only one 
other report of psychiatric symptomatology.  A note from a 
service department dispensary, in March 1970, shows the 
veteran had complaints of being depressed, lacking sleep, and 
various and sundry psychosomatic complaints.  There were no 
objective findings.  The impression was a depressive reaction 
with psychosomatic complaints and a neuropsychiatric disorder 
(with the veteran to be seen for follow-up.)  The veteran was 
given 6 Librium capsules.  The veteran continued in service 
for more than a year.  Despite various physical complaints, 
there were no further psychiatric complaints, findings, 
diagnoses, or treatment.  The report of the April 1971 
examination for separation from service shows the veteran's 
psychiatric status was clinically normal.  

The veteran's complaints, by themselves without objective 
findings, do not support a diagnosis or demonstrate a chronic 
increase in the severity of an underlying disorder.  
Cf. Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 
8 Vet. App. 342 (1995).  The scenario here, a single episode 
of complaints and brief treatment, followed by over a year 
without documented complaints and normal findings on 
separation does not provide evidence that the pre-existing 
condition increased in severity during service.  

While Dr. S.C. R. discussed the episodes in service, he felt 
they were evidence of the onset of a psychiatric disability.  
Neither he nor any other competent medical professional has 
expressed an opinion that the episodes in service represent 
aggravation of a pre-existing condition.  The Board finds 
that the reports of these episodes in the service medical 
records and the report of the separation examination, in May 
1971, form a preponderance of evidence against aggravation of 
a psychiatric disorder in service.  

Dr. S. C. R.

The Board has considered all issues which are reasonably 
raised from a liberal reading of the record.  See Solomon v. 
Brown, 6 Vet. App. 396, 400 (1994); Myers v. Derwinski, 1 
Vet. App. 127, 130 (1991); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  

In September 2000, a private psychiatrist, Dr. S. C. R., 
reported on his evaluation of the veteran in June and August 
2000.  In September 2001, the Board found that this was new 
and material evidence to reopen the previously denied claim 
for service connection for a psychiatric disorder.  This 
medical opinion gives a different analysis of the facts and 
it is the only competent medical evidence supporting service 
connection for an acquired psychiatric disability.  

In the doctor's opinion, a schizoaffective disorder began 
while the veteran was on active duty.  In an accompanying 
psychiatric report, the psychiatrist stated that he reviewed 
extensive files.  The veteran sustained a head injury when he 
was hit by a car at age 2.  Records from T. M. M., M.D., 
showed that, in 1951, the veteran sustained a laceration to 
the scalp and it was sutured at that time.  The veteran 
stated that he was drafted into service in May 1969 and 
served until May 1971.  It was asserted that the veteran 
sought treatment while on active duty.  He was diagnosed in 
August 1969 with a passive aggressive reaction.  In March 
1970, a depressive reaction was diagnosed.  The doctor 
explained his opinion that these were prodromale symptoms of 
schizophrenia and, thus, schizophrenia was shown to have its 
onset in service.  The doctor noted that the veteran was 
examined by a VA physician in October 1971, several months 
after service.  The examiner was not a psychiatrist and the 
examination was not adequate for rating purposes.  The 
witness went on to note that a schizo type of personality 
disorder was found on VA examination in 1983 and a 
schizoaffective disorder was diagnosed by Dr. K. C. D. in 
1985.  It was noted that the veteran's brother had been 
diagnosed with schizophrenia and that disorder had a strong 
genetic component.  Based on his review of the record and 
examination of the veteran, Dr. S. C. R. concluded that the 
veteran was currently suffering from a schizoaffective 
disorder and that his psychiatric symptoms began to be 
manifested during service in 1969.  

In February 2003 and September 2003, Dr. S. C. R., wrote 
letters restating his opinion that the veteran had a 
schizoaffective disorder and that it began in service in 
1969.  

As noted above, diagnoses for VA purposes are derived under 
the standards set forth in the DSM.  The DSM diagnostic 
criteria for schizophrenia require 2 or more of the 
following, each present for a significant portion of time 
during a 1-month period (or less if successfully treated):  
(1) delusions; (2) hallucinations; (3) disorganized speech; 
(4) grossly disorganized or catatonic behavior; (5) negative 
symptoms, i.e., affective flattening, alogia, or avoliton.  
These are referred to as Criterion A or active phase 
symptoms.  Note:  Only one Criterion A symptom is required if 
delusions are bizarre or hallucinations consist of a voice 
keeping up a running commentary on the person's behavior or 
thoughts, or two or more voices conversing with each other.  
DSM-IV, 285 (1994).   

Dr. S. C. R.'s opinion is not persuasive because neither he 
nor any other medical professional has identified the period 
of Criterion A active phase symptoms, which is required by 
the DSM for a diagnosis of schizophrenia.  It appears from 
his report that Dr. S. C. R. based his diagnosis of a 
schizoaffective disorder on the 1985 diagnosis of a 
schizoaffective order by Dr. K. C. D.  That report, 
approximately 14 years after service, was the first competent 
medical opinion that the veteran had a form of psychosis.  
However, review of Dr. K. C. D.'s report shows it was based 
in critical part on an incorrect history obtained from the 
veteran.  The veteran reported having had several VA 
hospitalizations and the doctor apparently assumed that these 
hospitalizations were for treatment of active phase symptoms.  
In fact, the veteran's VA hospitalizations were for substance 
abuse.  The DSM specifies that the disturbance must not be 
due to substance abuse.  DSM-IV, 286 (1994).  

Subsequent records reflect numerous hospitalizations for 
substance abuse and other complaints.  None of the records 
reflect the Criterion A active phase symptoms required for a 
diagnosis of schizophrenia.  

Dr. S. C. R's opinion that the episodes in service were 
prodromale or early manifestations of a schizoaffective 
disorder is based on his diagnosis that the veteran has a 
schizoaffective disorder.  That diagnosis is based on 
Dr. K. C. D.'s diagnosis of a schizoaffective disorder which 
is based on an incorrect interpretation of a history provided 
by the veteran.  Consequently, these medical opinions can be 
no better than the veteran's claim.  See Swann v. Brown, 5 
Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 
(1995).  

The Board notes that Dr. S. C. R. had the advantage of a 
longitudinal view of the evidence.  However, the medical 
personnel who actually examined the veteran in service had 
the advantage of being able to evaluate the veteran first 
hand.  Thus, the medical reports in service are more 
persuasive than Dr. S. C. R.'s second guessing years later.  
When the veteran was seen for headache complaints in August 
1969, there were definite findings that met the definition of 
a personality disorder.  Consequently, the diagnosis of a 
personality disorder made at that time is more probative than 
Dr. S. C. R.'s opinion based on review of the report years 
later.  The other incident in service, in March 1970, shows a 
diagnosis of a depressive reaction, which would be consistent 
with the findings on entrance examination, but only the 
veteran's complaints were recorded.  In the absence of 
objective findings this does not support any diagnosis beyond 
the personality disorder.  The veteran was given 6 pills and, 
although he was subsequently seen for other physical 
problems, no further psychiatric complaints were documented 
for over a year of remaining service and he was clinically 
normal on separation examination.  Thus, the actual records 
are more probative than Dr. S. C. R.'s opinion many years 
later.  These service medical records show the diagnosis of a 
personality disorder outweighs the later speculation as to a 
schizoaffective disorder and its prodromale symptoms.  

The Rest and Remainder of the Record

The Rest and Remainder of the evidence is either neutral or 
is against the claim.  

Following service, in October 1971, the veteran was afforded 
a VA neuropsychiatric examination.  He complained that his 
neck bothered him and he was nervous.  He reported difficulty 
falling asleep, headaches, palpations, and tachycardia of the 
heart, being restless and easily excited, worry, and being 
jumpy.  The veteran detailed an incident a month earlier when 
he was shot.  The examiner reported that the veteran's memory 
was good and no hallucinations or delusions were elicited.  
The diagnosis was a moderate anxiety reaction.  The examiner 
did not link this diagnosis to the veteran's active service.  
Although this diagnosis was only a few months after service, 
with a recent intercurrent shooting, there is no reason to 
link the anxiety to service.  

Dr. S. C. R. has asserted that the physician who did the post 
service VA examination was not a psychiatrist and the 
examination was inadequate for rating purposes.  However, Dr. 
S. C. R. does not go beyond a few disparaging remarks.  He 
does not actually identify any reason why the findings of the 
doctor who did the examination would be incorrect.  Most 
importantly, Dr. S. C. R. does not identify anything in the 
October 1971 VA examination which could be construed as 
showing the presence of a psychosis, including schizophrenia 
or a schizoaffective disorder.  

A psychosis, including schizophrenia and a schizoaffective 
disorder, may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In this case, there is no competent medical evidence 
of a psychosis being manifested in the first year after the 
veteran completed his active service.  

Numerous witness statements have been received attesting to 
the veteran's behavioral abnormalities.  The lay witnesses 
who provided these statements do not have the medical 
expertise to distinguish the manifestations of a personality 
disorder from the manifestations of an acquired psychiatric 
disability.  Therefore, these statements do not provide 
competent evidence that an acquired psychiatric disability 
was incurred or aggravated in service.  38 C.F.R. § 3.159 
(2007).  

The next pertinent evidence was recorded in June 1983, over 
12 years after service.  The veteran gave a history of being 
hit by a car at age 2 and of having headaches.  He told of 
military service from 1969 to 1971 and complained that 
something should have been done about his nerves at that 
time.  He also provided his post service employment history.  
He had last worked in November 1981.  He currently spent his 
time fishing, watching television or listening to the radio.  
On mental status examination, the veteran's attitude and 
general behavior were less than friendly, but he did attempt 
to give his history in as clear a manner as he could.  Stream 
of thought and speech were somewhat circumstantial at times, 
and there were times when he was really unable to give any 
meaningful history.  His thought content revealed that there 
was no gross evidence of any delusions or hallucinations.  He 
was oriented in all 3 spheres.  On attempts to ascertain 
memory for recent and remote events, he became very 
circumstantial.  He seemed to be functioning at a sub-average 
intellectual level.  Insight and judgment were extremely 
clouded.  About the only thing the examiner could get the 
veteran to tell him at that point was that the government 
owed him something because it drafted him when it should not 
have.  There were some ideas of reference but these did not 
appear to be grossly psychotic in nature.  He had difficulty 
expressing himself, but not to the point of looseness of 
association.  He displayed a great deal of anxiety and he 
described what could be interpreted as moderate depressive 
episodes.  He appeared somewhat dysphoric at times, but there 
was no evidence of psychotic thinking or behavior that the 
examiner could see.  

On the basis of the June 1983 interview, the examiner 
concluded that the veteran probably had a schizo-typal 
personality disorder.  The examiner commented that the 
history left a lot to be desired as the veteran was unable to 
give a good history and was very vague at times.  The 
examiner noted that sometimes, in a personality disorder of 
this nature, there was some difficulty in history giving.  It 
was noted that the veteran displayed ideas of reference with 
some elements of social isolation.  He was extremely 
suspicious at times and was quite anxiety ridden at other 
times.  The examiner restated that, in his opinion, the 
veteran represented a schizo-typal personality disorder.  The 
examiner had no way of knowing the way he was prior to 
service.  

The report of the June 1983 VA examination is very 
impressive.  As discussed above, earlier reports were flawed 
because they simply repeated the veteran's complaints without 
objective medical findings.  This report provides objective 
findings by the examiner and, moreover, these findings are 
extensive and provide more than adequate support for the 
examiner's diagnosis.  The Board finds that the report is 
persuasive and provides a preponderance of evidence which 
establishes that over 12 years after service, the only 
disorder manifested by the veteran was a personality 
disorder.  This supports the diagnosis of a personality 
disorder made during service.  

The veteran was referred to a local mental health center in 
February 1984.  A detailed report covered the veteran's 
presenting problem, history, and mental status.  The 
diagnostic impression was an atypical personality disorder.  
A March 1984 progress note showed the veteran became very 
angry.  

The preponderance of evidence up though March 1984 shows that 
the veteran has an underlying personality disorder rather 
than any acquired psychiatric disability.  At this point, 
drugs step in and complicate both the veteran's life and his 
diagnostic picture.  

The veteran was hospitalized at a VA medical center, in April 
1984, for drug rehabilitation.  He was given a psychiatric 
examination.  He complained of head trauma, Librium abuse, 
and a nerve problem.  He denied that he had a drug problem.  
He was very manipulative and not motivated for a drug 
program.  Mental status examination showed him to be oriented 
times 3.  Memory was intact.  Insight and judgment were fair.  
Affect was euthymic.  Attention was good.  Appearance was 
fairly well kempt.  Psychomotor activity was within normal 
limits.  There was no evidence of a formal thought disorder.  
He denied hallucinations or delusions.  The assessment was 
chronic left neck and left side pain of unclear etiology, 
history of head trauma, and history of Librium dependence.  A 
personality disorder and malingering were considered.  It was 
felt that a psychiatric hospitalization was not indicated at 
that time.  

The veteran was hospitalized at a VA medical center, for 
almost 2 weeks in early May 1984.  His chief complaints on 
admission were headache, left neck, and left sided chest 
pain, since age 2, when he was involved in a motor vehicle 
accident.  A work up did not reveal a physical cause for the 
veteran's complaints.  Diagnoses were psychogenic pain 
disorder and atypical personality disorder.  

The veteran was hospitalized at a VA facility for a day in 
May 1984.  The diagnoses were a substance abuse disorder, 
dependent personality traits and possible malingering.  

A report from the local mental health clinic, dated in June 
1984, noted the veteran's complaints of pain.  His history 
and mental status were reviewed.  The impression was that he 
had no psychiatric disorder.  The private psychiatrist 
expressed the opinion that there was simply no evidence of 
any manifest significant psychiatric disorder during the 
interview.   

VA Clinical notes of July and August 1984 have diagnoses of 
psychogenic pain.  A November 1984 note reflects vague, 
nonspecific complaints of extremity pain.  

In September 1984, the veteran presented with various 
physical problems, including weakness, headaches, and 
inability to concentrate.  His responses were rather vague 
and his affect was somewhat depressed.  He appeared to be of 
low average intellectual functioning.  The diagnostic 
impression was mixed personality disorder, with malingering.  
He failed to show for further scheduled appointments and was 
discharged due to noncompliance in January 1985.  

These 1984 reports demonstrate that almost 13 years after 
service, there is still no competent evidence of an acquired 
psychiatric disability, but the personality disorder noted in 
service was still active.  

The record includes VA clinical notes from January to March 
1985.  The veteran complained of neck and back pain and was 
angry that he was not receiving the drugs he thought he 
needed.  

The earliest evidence of an acquired psychiatric disability 
was reported in an examination by a private psychiatrist, K. 
C. D., M.D., in February 1985, for Social Security 
Administration purposes.  The diagnoses were depressive 
reaction, passive aggressive personality, passive dependent 
type, borderline intelligence, history of craniotomy, and 
possible organic brain syndrome.  It was noted that the 
veteran had served 2 years and had been honorably discharged.  
Although the doctor noted the veteran's service, he did not 
indicate that any of the veteran's diagnoses were incurred or 
aggravated in service.  

In May 1985, a private psychologist notified the veteran that 
qualitative features of his neuropsychological test 
performance were consistent with the head injury he report 
had occurred in childhood.  A personality test was difficult 
to interpret.  It  was emphasized that the tests the veteran 
completed did not constitute a complete clinical battery, so 
a diagnosis could not be given.  

Dr. K. C. D. reported that on examination in June 1985, the 
veteran complained of nervousness, multiple somatic 
complaints, and loss of appetite and sleep.  He was a very 
poor historian and rambling in his speech.  He was 
preoccupied with various somatic complaints.  He expressed 
hostility toward the service and asserted that they messed up 
his mind.  When asked to explain, he said that he was treated 
badly.  He reported that after service, he was hospitalized 
at least 3 times by VA.  He told of being treated with 
Thorazine and developing extra-pyramidal symptoms.  He 
claimed that Librium was the only medication that helped 
control his nervousness.  Further questioning revealed that 
he began abusing that medication and became addicted to it.  
The doctor noted that the veteran appeared quite tense and 
anxious.  He was quite restless and fidgety.  He was unable 
to sit still.  His speech was loose and rambling.  His 
concentration and attention span were impaired.  He lost his 
train of thought easily and went from one subject to another, 
without completing the original train of thought.  His affect 
was blunted.  He was quite nervous.  He expressed no overt 
delusional thoughts; however, he did express considerable 
hostility and suspiciousness toward the service.  He was 
fully oriented.  His memory was spotty for recent and remote 
events.  His thought processes were literal and concrete.  
Operational judgment was felt to be rather faulty.  His 
prevailing emotional tone was depressed.  The impression was 
a schizo-affective disorder, paranoid personality and organic 
brain syndrome secondary to head trauma.  

This report is very detailed.  However, a diagnosis of 
schizophrenia requires a one month period of delusions, 
hallucinations, disorganized speech, grossly disorganized 
behavior, or other negative symptoms.  DSM-IV, 285.  There is 
no evidence of such a period.  The private psychiatrist 
apparently assumed that the VA hospitalizations reported by 
the veteran were for such periods of characteristic symptoms.  
The actual record shows that the only VA hospitalizations 
were for drug abuse.  Consequently, it must be concluded that 
the diagnosis of a schizo-affective disorder was based on a 
faulty history.  Therefore, that diagnosis is not acceptable.  
At any rate, although the doctor noted the veteran's 
complaints about his military service, the doctor did not 
link any diagnosis to service or indicate that anything began 
or increased in severity during service.  

In a note dated in June 1986, R. L. S., M.D. a private 
psychiatrist and associate of Dr. K. C. D., wrote that the 
veteran suffered from an emotional disorder and that his head 
injury in childhood was not likely the cause of his emotional 
disorder.  It is interesting that Dr. R. L. S. reported only 
an emotional disorder and did not diagnosis a psychosis, such 
as schizo-affective disorder, following his associate.  

A VA neuropsychiatric examination was reported in July 1986.  
The veteran's history and complaints were reviewed.  On 
mental status examination, he was considered to be able to 
present his situation quite well.  There was evidence of 
underlying hostility.  He quickly mentioned that he was sick, 
as though that explained everything; however, he was 
reluctant to provide specific information.  He mentioned the 
way others took advantage of him.  He tended to be somewhat 
emotionally labile.  He denied true hallucinations.  He was 
oriented.  His fund of information was fair.  He was able to 
think in abstract terms.  There was no clear cut evidence of 
organicity.  Judgment was good.  The psychiatric diagnosis 
was an atypical personality disorder with passive-aggressive, 
histrionic, paranoid, and schizo-type personality features.  

The examiner commented that the veteran was sane and 
competent.  His emotional status was much like that described 
prior to service.  There was a history of preoccupation with 
somatic problems.  The possibility of a conversion reaction 
was entertained; however, the nature and appearance of his 
complaints was more typical of a personality disorder.  It 
was noted that the severity in the nature of his paranoia had 
led to the diagnosis of psychosis, although during the 
evaluation that day, he did not appear to be psychotic.  He 
was in need of continuing psychiatric management.  He 
currently had only a mild, if any, degree of vocational or 
social inadapability as compared to his life long pattern of 
adjustment.  

In March 1987, Dr. R. L. S. wrote that the veteran was first 
seen in June 1985.  He carried a diagnosis of schizo-
affective disorder and paranoid personality.  His response to 
treatment had been marginal.  Improvement had not been 
sustained.  He tended to get agitated easily.  The doctor 
noted that the veteran continued to entertain thoughts that 
he was treated unfairly while he was in service.  The doctor 
did not comment on the validity of the veteran's claims.  

Later in March 1987, Dr. K. C. D. reported that the veteran 
had been under the care of his partner, Dr. R. L. S.  Dr. K. 
C. D. had evaluated the veteran in February 1985 and saw him 
periodically thereafter.  The veteran obviously had been 
feeling down and depressed.  He had numerous somatic 
complaints.  He had a diabetic problem and had serious trauma 
at age 2 and underwent a craniotomy.  The diagnostic 
impression was depressive reaction, passive-aggressive 
personality, passive dependent type, borderline intelligence, 
history of craniotomy, and possible organic brain syndrome.  
He had been functioning marginally and was not capable of 
holding gainful employment.  The doctor noted that the 
veteran served in the armed forces and received an honorable 
discharge.  The doctor did not indicate that any disability 
began or increased in severity during service.  

In August 1987, Dr. K. C. D. wrote that the veteran would 
never be able to hold any gainful employment because of a 
head injury he received as a child.  His conceptual thinking 
was disturbed and he could not think clearly.  He was unable 
to carry out routine activities and was semi-psychotic at 
times.  The diagnostic impression was schizo-affective 
disorder, paranoid personality, and organic brain syndrome, 
secondary to head trauma in childhood.  The doctor did not 
indicate that the veteran's active service played any part in 
the onset or increased severity of his disorders.  

In September 1987, the veteran went to a private hospital 
seeking to talk to a counselor about his problems.  A history 
of schizoaffective disorder, paranoid personality and organic 
brain syndrome secondary to head trauma as a child was 
reported.  Currently his major problem was the denial of 
disability benefits.  On examination, the veteran was 
oriented and exhibited no bizarre behavior.  The provisional 
diagnosis was a schizo-affective disorder.  Since there are 
no objective findings in the report that would support this 
diagnosis, it is clearly based on history provided by the 
veteran.  The impression does not reflect a competent medical 
analysis, but a mere transcription of the veteran's 
complaints by a doctor.  

In an opinion received in October 1987, a VA physician wrote 
that the veteran had a fusion of the second and third 
cervical vertebrae, diabetes mellitus, and a severe schizoid 
affective disorder.  He had a severe affective disorder and 
was confused at times, if not delusional or hallucinatory.  
Neither the basis for the diagnosis or its cause was 
discussed.  

In December 1987, the veteran and his wife testified at a 
hearing at the RO.  The information provided by the veteran 
included a report of symptoms such as headaches, his chest 
pounding, and difficulty sleeping.  

VA clinical records for March 1990 show the veteran was 
addicted to Librium.  Subsequent records document requests 
for Librium to treat anxiety.  

The report of the May 1991 VA neuropsychiatric examination 
shows the veteran was untidy, very confused and bewildered.  
He was unsure of his age and Social Security Number.  He had 
a dull listless manner.  He claimed that he had a nervous 
condition and brain damage.  He reported that he heard 
voices, was nervous, and had headaches, nightmares, and bad 
thoughts.  He asserted that he was sick when he went into 
service and they made him worse.  He reported numerous 
hospitalizations.  The examiner wrote that the veteran was 
very confused, bewildered and scattered and apparently had 
numerous psychiatric hospitalizations.  His mood was 
definitely flat.  He was oriented and competent and there 
were no delusional or hallucinatory elements.  The diagnosis 
was schizoaffective disorder with organic brain syndrome.  
The examiner indicated that he intended to continue the 
established diagnosis.  The minimal findings on this 
examination would not support such a diagnosis by themselves.  
Particularly, the doctor accepted a history provided by the 
veteran and assumed that he had numerous psychiatric 
hospitalizations, when that was not the case.  Although the 
doctor considered the veteran's assertion that he was sick 
when he went into service and they made him worse, the doctor 
did not offer an opinion as to an onset or aggravation of a 
psychiatric disorder in service.  

The veteran was treated for chemical dependency, in January 
1992, at a private psychiatric institute.  His assessment 
based on evaluation by a doctor, psychological testing and 
treatment team evaluations was schizophrenia, paranoid type, 
chronic; cocaine abuse, episodic; alcohol abuse, episodic; 
and depression.  There were also diagnoses of organic brain 
damage secondary to head trauma and diabetes mellitus.  J. 
F., M.D., wrote that the organic brain damage was 
longstanding and likely related to a childhood head trauma.  
There was no opinion as to the effect of service on the 
diagnosed conditions.  

The veteran was admitted to a private hospital, in May 1992, 
for uncontrolled diabetes.  He appeared to be very depressed 
and was given a psychiatric consultation.  He reported a head 
injury as a child with subsequent dysfunction, made worse by 
military service and incarceration.  He reported 
hospitalizations for psychiatric symptoms and substance 
abuse.  He currently took insulin when he felt a need for it.  
On mental status examination, he was quite vague and 
tangential.  His affect was depressed and shallow.  There was 
no overt evidence of a psychotic thought process.  Gross 
cognitive functions appeared intact.  The impression was a 
depressive disorder, not otherwise specified, and history of 
cocaine abuse.  

VA hospitalization for a few days in late December 1992 
resulted in diagnoses of schizophrenia, paranoid type, 
chronic, episodic cocaine use, ethanol abuse, and depression.  
It was noted that the veteran had been seen at the private 
psychiatric institute, where he was diagnosed as having 
schizophrenia, paranoid type, chronic, along with episodic 
cocaine use and episodic ethanol abuse.  He was also felt to 
have some organic brain damage secondary to trauma sustained 
at age 2.  Examination showed him to be depressed over his 
social situation and preoccupied with his disability status.  
He admitted hearing voices most of the time.  

The veteran was hospitalized at a VA facility in December 
1992 and January 1993, following his report of auditory 
hallucinations and depression.  In part, he stated that he 
had brain damage before service and should not have been 
accepted for service.  Examination disclosed a scar on his 
head but neurologic findings were normal.  Diagnoses were 
adjustment disorder with mixed emotions, cocaine dependence, 
chronic and continuous, including polydrug abuse of Librium 
by history, probable personality disorder and history of head 
trauma, at age 2.  

The veteran was hospitalized at a VA medical center from 
January 1993 to February 1993.  Diagnoses were schizophrenia, 
paranoid, chronic; major depressive disorder; and 
polysubstance abuse, episodic.  The possibility of an organic 
personality disorder was also considered.  

The veteran was again hospitalized for over 3 weeks in June 
1993.  Evaluation included a mental status examination.  The 
veteran's thought content revealed obsessional ideas.  His 
mood was depressed and he had a flat affect.  Other objective 
findings were essentially normal.  Clothing and hygiene were 
proper.  There was no psychomotor agitation or retardation.  
His speech was relevant and coherent.  There was no loosening 
of associations, flight of ideas, or circumstantiality.  He 
was oriented and cognitively intact.  Diagnoses were 
obsessive compulsive disorder, and rule out schizophrenia, 
paranoid, chronic.  

When the veteran was again hospitalized at a VA medical 
center, in September and October 1993, diagnoses were 
obsessive compulsive disorder and chronic paranoid 
schizophrenia.  

The veteran was again hospitalized at a VA facility from 
January to July 1994.  He was initially admitted because he 
was having trouble dealing with a divorce.  He stated that 
his thoughts were not what they used to be and they needed to 
be straightened up and cleared out.  On admission mental 
status examination, he was appropriately dressed with good 
grooming and hygiene.  He was cooperative but defensive.  
Thought processes were clear and goal oriented.  He was 
coherent, rational, and logical.  Cognitive functioning was 
within normal limits, although he did not cooperate very well 
during cognitive function testing.  There were several 
episodes of acting out during his hospitalization, including 
setting his mattress on fire.  Pertinent diagnoses were 
adjustment disorder with mixed emotional features, continuous 
cocaine dependence, and mixed personality disorder with 
borderline and anti-social traits.  

Hospitalization for approximately 4 days in October 1996 led 
to diagnoses of cocaine abuse and alcohol abuse.  

The veteran was hospitalized at VA medical center for most of 
January 1997.  He sought admission for some problems with 
some drug dealers.  He gave a history of abusing alcohol and 
began using crack cocaine at age 40.  He reported a serious 
head injury at age 2 and had been drafted into service 
despite this.  He asserted that he had serious problems 
thinking, which had never been addressed.  During an 
interview, approximately 9 days after admission, his affect 
remained bland.  His behavior was intrusive, hypermanic, and 
rambling.  Paranoid behavior was described.  Two weeks into 
his stay, he was seen by a psychiatric consultant who found 
the primary diagnosis to be cocaine dependence.  There was 
also a diagnosis of schizophrenia, paranoid type, versus 
schizo-affective disorder, bipolar type.  The possibility of 
a personality change secondary to a motor vehicle accident at 
age 2 was also considered.  The final diagnosis was cocaine 
abuse, alcohol abuse by history and psychosis, not otherwise 
specified, with manic features; attentional/ memory 
impairment.  

Magnetic Resonance Imaging (MRI) in January 1997 disclosed an 
artifact very consistent with a small area of probable metal 
within the left parietal skull.  An electroencephalogram 
(EEG) was also done in January 1997.  It revealed an abnormal 
pattern suggesting underlying structural disease, which could 
be consistent with a remote history of head trauma.  

There was a brief hospitalization in early March 1997, which 
the veteran left against medical advice.  Diagnoses were 
cocaine abuse, alcohol abuse by history, and psychosis, not 
otherwise specified.  

The veteran had a VA neurology consultation in March 1997.  
He gave a history of problems since age 2.  He reported that 
pain had evolved into headaches over the years.  He also had 
spells of nodding off, which he felt were seizures.  The 
consultant reviewed the test results and examined the 
veteran.  He had a left temporal scar which could be 
consistent with the reported head injury, but there were no 
signs of cervical surgical procedures, plates or shunts.  
When asked for an opinion as to the veteran's fitness for 
service, the doctor stated that based on the history the 
veteran related, the doctor would think that the veteran 
would have been declared unfit for duty.  The doctor did not 
believe that military service would have aggravated his 
underlying condition any more than civilian life would have 
done.  The examiner further noted that it was unclear from 
the information whether the veteran suffered from a seizure 
disorder and the spells he described were likely simply naps.  

The veteran was hospitalized for approximately 2 weeks in 
late March and early April 1997, following a chief complaint 
of feeling weak.  He was admitted for treatment of 
hyperglycemia.  An admission psychiatric consultation 
indicated that the veteran was delusional, psychotic and 
incompetent.  Diagnoses were psychosis not otherwise 
specified and alcohol and cocaine dependence.  The veteran 
claimed there was a metal plate in his head following an 
accident at age 2.  The chief of radiology reviewed various 
studies and concluded that there was no evidence of such a 
plate.  The veteran's mother was contacted and she believed 
there was a plate put in his head.  She was told that it 
would be highly unusual for a metallic plate to be put in a 
2-year-old's head.  He responded to anti-psychotic 
medication.  In early April 1997, he became disruptive and 
sought to leave against medical advice.  Mental status 
examination at the time of discharge revealed him to be alert 
and oriented.  He had appropriate behavior and communicated 
well with the staff.  

VA hospitalization for approximately a week in April and May 
1997 resulted in diagnoses of cocaine dependence and 
psychosis, not otherwise specified, by history.  At the time 
of discharge, his affect was slightly flattened.  Otherwise, 
he was appropriately groomed; his speech was coherent and 
goal oriented; and there was no looseness of associations or 
flight of ideas.  His mood was pleasant.  He denied suicidal 
or homicidal ideation, as well as hallucinations and 
delusions.  

VA hospitalization for approximately 2 weeks in early January 
1998 led to diagnoses of rule out psychosis, depression most 
likely secondary to situational factors and cocaine abuse; 
and cocaine abuse.  He was admitted with a chief complaint of 
bad thoughts.  His hospital course was benign and no signs of 
psychosis were seen.  

In January 1998, the Board for Correction of Military Records 
rejected the veteran's request to change his reason for 
discharge from expiration of term of service to medical.  

In February 1998, a VA physician reviewed plain films, 
computerized tomography (CT) reports, and MRI studies.  The 
left parietal bone was thin and irregular, possibly due to 
prior surgery.  Immediately to the irregularity, in the 
scalp, was a tiny density which appeared to be a 
calcification on plain film and CT, but a blooming artifact 
on MRI, suggesting that it might be metallic.  The doctor 
concluded that there was indirect evidence of a tiny metallic 
particle(s) in the region of the left parietal bone, probably 
in the scalp.  There was no ventriculoperitoneal shunt.  

In a letter dated in December 1999, a VA physician reported 
that the veteran had evidence of head trauma on psychological 
testing.  He exhibited poor memory, difficulty processing 
written communication, and inability to make abstract 
connections.  There was no way to determine if that was 
present before service or was worsened by service.  

Also in December 1999, another VA physician wrote a note at 
the veteran's request.  The veteran asked for an opinion 
supporting his claim.  The best that the doctor could state 
was that it was possible for a pre-existing condition, if it 
existed, to be aggravated by the stresses of service.  The 
doctor emphasized that he did not know the veteran before, 
during, or for more than 20 years after service and 
definitive statements concerning the effects of service on 
the veteran were limited.  The mere possibility that a pre-
existing condition was aggravated does not mean that 
aggravation was probable or that it was at least as likely as 
not.  This opinion does not identify any evidence of an 
increase in severity during service.  

In March 2000, the veteran sought VA hospital treatment for 
complaints including depression and bad thoughts.  He 
reported that everything was catching up with him and he 
needed some rest.  He was worried about hurting himself or 
others, and of getting back into drugs.  It was noted that he 
carried a diagnosis of psychosis, NOS (not otherwise 
specified) and depression.  The admitting diagnosis was 
psychosis, NOS.  The veteran was released the next day.  It 
was noted that his main complaint was that he had been sick 
all of his life.  The final diagnosis was cocaine dependence, 
in remission.  

The veteran was again admitted to a VA facility in late May 
2002, with a chief complaint of cocaine.  Mental status 
findings on admission were essentially normal.  The veteran 
was alert and cooperative.  His speech was coherent and goal 
directed, without looseness of association or flight of 
ideas.  Affect was appropriate to a pleasant mood.  Memory 
was intact.  He denied homicidal or suicidal ideation, 
hallucinations, and delusions.  He attended a treatment 
program.  On discharge, his mental status was alert and 
oriented.  His affect was pleasant with a euthymic mood.  
Speech was clear and coherent.  Conversation was rational and 
logical.  He was well groomed and appropriately dressed.  His 
behavior was in good control.  He was responsible and in no 
acute distress at the time of release.  Diagnoses were 
cocaine dependence, alcohol abuse, and history of psychosis, 
not otherwise specified.  

The claims folder was reviewed for the September 2002 VA 
mental examination.  The veteran gave a history of suffering 
brain damage at age 2 when he was hit by a car.  He reported 
that there was a plate in the left side of his head.  He 
discussed his military service.  Initially his military 
occupation specialty was infantry, then cook, then clerk-
typist.  He reported that during service, he was hospitalized 
for an overdose of Darvon.  He repeatedly denied that he was 
currently using drugs or alcohol.  He said he last used 
cocaine 3 or 4 months earlier.  He denied using marijuana, 
heroin, or amphetamines.  He said he did not work, lived 
alone, and did not do anything.  On mental status 
examination, he was noted to be well-developed, well-
nourished, and in no acute distress.  He was poorly clothed 
but adequately groomed.  He was cooperative.  At times, he 
buried his head in his lap, but otherwise made adequate eye 
contact.  He spoke normally for half the session but began to 
mumble as he became somewhat fatigued.  His mood was 
despairing and anxious.  His affect was flat.  He continued 
to hear voices, which were more in the nature of muffled 
sounds.  He had ideas of reference.  The rest of the 
examination was non-contributory.  The impressions were 
schizophrenia, paranoid type, chronic; cocaine dependence; 
alcohol abuse; and nicotine dependence.  

The examiner commented that the veteran had been diagnosed in 
the past as having a schizoaffective disorder; Dr. S. C. R. 
in particular, labeling him thusly.  However, the examiner 
did not get a history of depressive illness; rather, 
considerable paranoid material came through, so the examiner 
considered paranoid schizophrenia to be a more relevant 
diagnosis at that time.  The examiner agreed with Dr. S. C. 
R. that the veteran was already showing signs of psychosis in 
service.  A complicating factor that could not be factored 
into the diagnostic picture was the head injury at age 2.  It 
was also noted that cocaine psychosis mimicked paranoid 
schizophrenia.  However the veteran insisted that he did not 
use cocaine in service but began at age 40.  The examiner 
concluded that the veteran had chronic paranoid 
schizophrenia.  

On the report of the September 2002 VA mental examination, 
the examiner agreed that the veteran was already showing 
signs of psychosis in service; but he did not explain what 
those signs were.  The examiner expressed agreement with 
Dr. S. C. R.; however, as discussed above, careful analysis 
shows that opinion to be based on an incorrect history.  The 
fact that the September 2002 examiner agreed with an opinion 
based on an incorrect history and did not explain why he 
agreed leads the Board to find that the comment, that the 
veteran was already showing signs of psychosis in service, is 
not adequately supported and is not persuasive.  

VA clinical notes from January 2004 to December 2005 reflect 
continued psychiatric treatment, without medical opinion as 
to onset or aggravation in service.  

The report of the VA mental examination, in November 2005, 
shows the veteran reported that he was hit by a car at age 2, 
resulting in a traumatic head injury with lacerations of the 
scalp and ear.  He reported having problems with his nerves 
throughout his school years.  This was supported by letters 
from teachers, friends, and his mother.  Base on that 
information, his mental health problems existed prior to 
service and might be a result of a developmental problem 
caused by the head injury.  The veteran reported that he 
continued to have mental health problems in service.  There 
was no indication that his mental health condition was 
aggravated or increased in severity during service.  The 
veteran's history and records were reviewed, as was the 
claims file.  Based on the records and examination of the 
veteran, the examiner expressed the opinion that the 
veteran's mental health problems existed prior to service and 
may be the result of a developmental problem caused by the 
head injury.  The veteran reported successfully completing 
boot camp.  There was no history of involvement in any major 
stressful situations.  The examiner expressed the opinion 
that there was no indication that the veteran's mental health 
condition was aggravated or increased in severity during 
service.  The veteran's various diagnoses were noted.  

VA clinical notes for 2006 reflect treatment for various 
complaints.  In May 2006, the veteran requested narcotic pain 
medication.  The request was denied.  Other medication was 
recommended.  Three times in June 2006, the veteran again 
requested narcotic medication and was told that they were not 
appropriate.  In August 2006, the veteran sought admission, 
stating that he was sick and tired and needed hospitalization 
for his nerves and problems.  It was determined that there 
was no urgent need for admission.  He returned several days 
later, stating that he had not taken his blood pressure 
medication.  As to his mental status, it was felt that he was 
overly focused on his disability paper work.  He deferred 
substance abuse treatment.  In September 2006, he requested 
cough syrup with codeine, complaining of a sore throat and 
cough.  In October 2006, he complained of feeling depressed.  
He stated that Christmas was coming and bringing back bad 
feelings.  He said that he was really down and unable to 
rest.  He heard voices, but they were not talking to him.  
The impression was depression and psychosis and the veteran 
was admitted.  Testing was positive for cocaine.  When seen 
several days later, he stated that he was still depressed, 
but denied suicidal or homicidal ideation, as well as audio 
or visual hallucinations.  On mental status examination, 
there was no abnormal psychomotor activity.  His mood was 
pleasant and cooperative with a slightly down quality.  His 
affect was clam and mood congruent.  Speech was regular.  His 
thought processes had chronic fixation regarding getting 
service connection benefits.  He was alert and oriented.  On 
discharge, diagnoses were cocaine dependence, alcohol abuse, 
history of psychosis, not otherwise specified, and 
borderline, antisocial, and narcissistic traits.  

The report of VA mental examination, dated in December 2006 
shows that the veteran was seen on 2 different days because 
of the 6 volume claims folder and the folders the veteran 
brought with him.  He was preoccupied with the disability he 
felt he deserved.  The examiner listened to the veteran 
without interrupting him and then attempted to ask some 
questions.  The veteran became extremely upset and started 
talking very loudly.  He stood up, tense and angry appearing, 
and lost control.  The evaluation had to be stopped and the 
veteran was escorted from the hospital building.  Since then, 
he had called the office almost daily asking to have the 
evaluation rescheduled.  It was recommended that the 
examination be scheduled with another examiner at another 
facility.  

Another examiner attempted another VA mental examination in 
January 2007.  The claims folder was reviewed.  It was noted 
that treatment notes from all providers were very consistent 
with each other in describing the veteran's behavior and 
condition.  The history was reviewed in detail.  The veteran 
said that he had psychiatric problems before he joined the 
service.  He said that a doctor who did his "pre-draft" 
examination tried to help him avoid being drafted.  He said 
that he was in an automobile accident when he was 2 years old 
and they put a plate in his head.  He said that caused 
headaches and he was not supposed to be under stress or carry 
a heavy pack.  He said he first had problems in service 
because he could not understand what they were saying.  He 
reported that he started having auditory and visual 
hallucinations after he joined the service.  He was very 
vague and scattered in answering questions.  At times he 
would change his answer as if he was trying to figure out the 
best answer to prove his psychiatric illness.  He said 
several times that he had problems understanding things and 
problems getting along with people.  He said he had been 
depressed and suicidal at times.  He had not been able to 
keep a job because of nerves and physical sickness.  The 
examiner concluded that the duration of psychiatric symptoms 
most likely had an onset in childhood, prior to service, and 
his symptoms continued to persist to the present.  The 
veteran did not answer questions in detail about his 
substance abuse.  He said he last used cocaine 2 weeks 
earlier and used it whenever he got the money.  

On mental status examination, the veteran was awake, alert, 
oriented, casually dressed, and well-groomed.  He was 
cooperative and distractible.  He was fidgety, shifting in 
his chair.  His eye contact was very variable.  At times it 
was good; and at other times, he would pull his baseball cap 
down and look away.  He described his mood as depressed.  His 
affect was labile and inappropriate, at times laughing and 
smiling, rapidly changing to tearfulness.  Speech was normal.  
Thought content had no loose associations or flight of ideas, 
but was quite scattered and tangential at times.  Thoughts 
were focused on getting his disability compensation.  He 
described atypical hallucinations, saying he saw things 
sometimes.  He heard a voice in his head telling him that 
other people were against him.  He said the voice told him to 
do things but could not give a specific example.  He appeared 
to have paranoid delusions, thinking that people were out to 
get him or wanted to hurt him.  He was especially suspicious 
of the VA system and doctors.  On memory testing, it was 
noted that the veteran did not appear to be genuine in his 
effort to answer questions.  His abstraction ability was 
concrete and his insight was poor.  His judgment was poor, 
impaired by drugs and alcohol.  Cognitive testing showed poor 
attention and impairment in verbal memory and recall.  The 
examiner concluded that they were unable to provide an 
objective evaluation and opinion.  

On the day of the January 2007 examination, the veteran was 
admitted to a substance abuse program and told the 
psychiatrist admitting him that he had last used cocaine 4 
days prior to admission.  That was significantly more recent 
than he had admitted to the doctor doing the compensation 
examination.  He was discharged after about a week.  His 
mental status examination at that time revealed him to be 
well groomed and appropriately dressed.  He was oriented with 
a euthymic mood and congruent affect.  He was capable of 
being pleasant and cooperative when his inappropriate 
behavior was addressed.  Speech was coherent and memory was 
intact.  He denied hallucinations.     

A mental examination was done at another VA facility, in June 
2007.  The claims file and clinical records were reviewed.  
Diagnostic testing was attempted but the information in the 
computer was lost because the veteran needed to get up often.  
It was noted that the veteran was not a very accurate 
historian.  He complained of his nerves and sometimes he saw 
things, such as spots and things moving.  He also complained 
of hearing voices, but then he said he might be talking to 
himself and did not really hear things.  It was impossible to 
say what was the frequency, severity, and duration of his 
psychiatric symptoms.  As to social functioning and 
adjustment, the veteran said he used to like to go fishing 
but did not do that anymore.  Mainly, he sat at home and 
worried.  He had not worked for at least 20 years.  

On mental status examination, the veteran was casually 
dressed with adequate hygiene.  He was awake, alert and fully 
oriented.  He was cooperative, although highly distracted.  
His self-stated mood was okay.  His affect was labile.  At 
times he was tearful and at other times he laughed 
inappropriately.  On several occasions, he stated that people 
were out to get him.  He complained of hearing things, and 
described somewhat atypical delusions.  His behavior during 
the examination was appropriate.  Memory was intact.  There 
was no indication of obsessive or ritualistic behavior.  His 
speech was relatively normal in rate and tone, although he 
trailed into mumbling at times.  Thought content appeared to 
be somewhat tangential and circumstantial.  There was no 
evidence of looseness of association or flight of ideas.  
There were no panic attacks.  His mood was not depressed.  He 
was mildly anxious.  The content of his speech focused on 
trying to establish service connection.  Impulse control 
appeared to be poor secondary to the use of cocaine and 
alcohol.  Abstraction was poor.  Eye contact varied, at times 
looking at the examiner and at other times looking down or 
covering his eyes with his cap.  Sleep appeared to be 
somewhat impaired, but it was difficult to tell to what 
extent that was the result of alcohol and drug use.  He 
admitted that he used both cocaine and alcohol within the 
past few days.  

The examiner concluded that the records showed the veteran 
had been actively seeking narcotics and had used cocaine and 
alcohol within the past few days.  In the examiners opinion, 
the veteran's active addic69tion made it impossible to give 
an accurate diagnosis other than substance abuse.  Therefore, 
the examiner could not comment on whether or not the disorder 
existed prior to service or was aggravated by service.  The 
concluding diagnoses were cocaine dependence and alcohol 
abuse.  

The record also contains VA clinical notes through October 
2007.  These show various complaints and drug seeking.  In 
October 2007, the veteran specifically asked for cough syrup 
with codeine.  

Conclusion

The veteran's current diagnoses, as established by the vast 
preponderance of evidence, are cocaine dependence and alcohol 
abuse.  These have been his overriding problem for more than 
20 years.  The most recent VA clinical notes show the veteran 
continues to exhibit drug seeking behavior.  Although another 
examination has been requested by his attorney, there is no 
indication that there will be a significant change in the 
veteran's behavior or that he will cooperate with diagnostic 
testing by remaining abstinent.  Thus, the claim must be 
decided on the current record.  

That record contains diagnoses of a psychosis, variously 
reported as schizophrenia and schizoaffective disorder.  
However, there is no competent evidence documenting the 
Criterion A active phase symptoms required for this 
diagnosis.  Thus, the diagnoses of psychosis, including 
schizophrenia and schizoaffective order, are not adequately 
supported and are overwhelmed by the substance abuse 
diagnoses.  

The nature of the veteran's pre-service problems are 
essentially impossible to diagnosis given his drug abuse.  
The veteran might have some organic brain syndrome due to a 
childhood head injury or to drug abuse.  The pre-service 
depression and nervousness, noted on entrance examination, 
may be due to that childhood injury or to the personality 
disorder documented in service.  At any rate, the 
preponderance of evidence enables the sure determination that 
the pre-existing disorder did not increase in severity during 
service; and that there was no additional disability acquired 
during service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


